DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants persuasively demonstrated how the instant claims find support in the U.S. Provisional application thereby rendering moot the prior art rejection of record.
The Examiner extended the Markush search to the species of saturated compound:  
    PNG
    media_image1.png
    97
    161
    media_image1.png
    Greyscale
 and to the species of catalyst system:  Pd/C.  This retrieved applicable prior art.  Therefore, the Markush search will not be extended unnecessarily to additional species of “catalyst system” and “saturated compound” in/for/during this FINAL Office Action.  This action is properly made FINAL as the new prior art rejection, below, is solely due to the extended Markush search of the broadly defined “unsaturated compound” as produced by the process of instant base claim 1.
Additional Markush search extensions will not be searched in After Final.  Markush searching for prior art will commence in RCE.
The Examiner envisions many more rounds of RCE to extend the Markush search to all saturated compounds and the plurality of unsaturated compounds they can produce.  Applicants can expedite allowance by further limiting base claim 1 to the specific saturated and unsaturated compounds (illustrations) envisioned by the invention.
Although no claims are withdrawn, the full scope of base claim 1 has not yet been searched in accordance with Markush search practice.  Only Applicants’ elected species of catalyst and saturated compounds used in the process of claim 1 searched to date have been searched for prior art and double patent art.
Current Status of 16/556,963
This Office Action is responsive to the amended claims of April 8, 2022.
Claims 1-3 and 8-9 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 and 8 are original.  Claim 9 is previously presented.
Priority
Applicants identify the instant application, Serial #:  16/556,963, filed 08/30/2019, and having 1 RCE-type filing therein, as a division of 15/624,749, filed 06/16/2017, now U.S. Patent #:  10,435,345.  Application 15/624,749 Claims Priority from U.S. Provisional Application 62/351,062, filed 06/16/2016.
The effective filing date is June 16, 2016, based on Applicants’ helpful Remarks showing how/where in the U.S. Provisional each limitation of base instant claim 1 finds support.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 8, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/08/2022.
The reference JACOBY (WO 2018/001963 A1, previously provided to Applicants), is no longer considered a prior art reference in light of Applicants’ Remarks of April 8, 2022, showing the Office where/how the instant amended (emphasis) claims find support in the U.S. Provisional ‘062.  JACOBY does not have an effectively filed date before June 16, 2016, which is the effective filing date of the instant application (date the ‘062 provisional was filed with the Office).  Therefore, the rejections of paragraphs 14-20 of the previous Office Action are all withdrawn.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IGARASHI (Igarashi, M., et al.  “Transition Metal-Catalyzed Dehydrogenative Silylation of Ketones with Amine and Halide as Cocatalysts.”  Tetrahedron Letters.  (1999), Vol. 40, pp. 711-714).
The reference IGARASHI teaches a method of preparing the unsaturated compound 2d:  
    PNG
    media_image2.png
    90
    191
    media_image2.png
    Greyscale
 (Table 2 on page 713), comprising dehydrogenation of a corresponding saturated compound 1d:  
    PNG
    media_image1.png
    97
    161
    media_image1.png
    Greyscale
 (Table 2 on page 713) in the presence of a heterogeneous Pd/C catalyst under conditions that effect loss of one or more molecules of hydrogen per molecule of the saturated compound (see captions/footnote of Table 2 on page 713 showing Pd/C was used).  This anticipates claim 1.
Although not explicitly taught in IGARASHI, the artisan would expect and believes IGARASHI to inherently teach use of hydrogen acceptors to favor formation of unsaturated product.  This anticipates claim 3.
This rejection is properly made FINAL as it was made as a result of an extended Markush search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
IGARASHI (Igarashi, M., et al.  “Transition Metal-Catalyzed Dehydrogenative Silylation of Ketones with Amine and Halide as Cocatalysts.”  Tetrahedron Letters.  (1999), Vol. 40, pp. 711-714), 
in view of:
FLOW REACTOR (ThalesNano.  “About Flow Chemistry.”  Accessed 14 August 2020.  (December 1, 2013).  Available from:  < https://thalesnano.com/applications/about-flow-chemistry/ >, already provided to Applicants), 
and in view of:
FIXED BED (“Packed Bed Reactors.”  Visual Encyclopedia of Chemical Engineering.  Accessed 14 August 2020.  (February 16, 2012).  Available from:  < http://encyclopedia.che.engin.umich.edu/Pages/Reactors/PBR/PBR.html >, already provided to Applicants).

The instant claims are drawn to a method of preparing an unsaturated compound comprising dehydrogenation of a corresponding saturated compound in the presence of a heterogeneous catalyst according to instant claim 1.  Furthermore, claims 8-9 each require flow reactors and fixed-bed catalysts.

Determining the scope and contents of the prior art:
	The reference IGARASHI teaches the process of instant claims 1 and 3, as described in the (35 U.S.C. 102(a)(1)) rejection, above.
	The reference FLOW REACTOR teaches the following benefits to use of flow reactors in chemical synthesis:  improved reaction time; improved temperature control; the ability to entertain multistep synthesis; and improved selectivity (see page 1 of 11; helps to teach instant claims 8-9).
	The reference FIXED BED teaches that fixed-bed catalysts are often used for catalytic processes.  Use of fixed-bed catalysts have the following advantages:  high conversion rate; permits more contact between reactant and catalyst thereby resulting in higher product yield; effective at high temperature and pressures; and low operation costs (page 4 of 6; helps to teach instant claims 8-9).

Ascertaining the differences between the prior art and the claims at issue:
While IGARASHI teaches the dehydrogenation reaction involving formation of an unsaturated compound from a saturated compound using Pd/C catalysts (citations, above), none of the references IGARASHI, FIXED BED, or FLOW REACTOR individually teach all of the limitations of any one of the rejected claims 8-9.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of unsaturated compounds and possesses the technical knowledge necessary to make adjustments to the synthesis process to optimize/enhance the product yield and reaction efficiency.  Said artisan has also reviewed the problems in the art as regards to syntheses of unsaturated compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
Therefore, the instant claims are prima facie obvious in light of the combination of references IGARASHI, FLOW REACTOR, and FIXED BED.
	The skilled artisan would find obvious before the effective filing date of the claimed invention to conduct said dehydrogenation reaction of reference IGARASHI using a flow reactor in the presence of a fixed-bed catalyst, thereby arriving at the instantly claimed invention.
Furthermore, the artisan would be motivated to use fixed-bed catalysts and flow reactors given the known advantages for each (see teachings, above).
The artisan would expect that by using a fixed-bed Pd/C heterogeneous catalyst in the dehydrogenation reaction taught by IGARASHI, above, said dehydrogenation reaction would enjoy the following advantages/benefits:  high conversion rate to unsaturated product; more contact between starting saturated reactant and Pd/C catalyst thereby resulting in higher unsaturated product yield; dehydrogenation reaction working at high temperature and pressures; and low operation costs associated with the dehydrogenation reactions (page 4 of 6 of reference FIXED BED).
Furthermore, the artisan would expect that by using a flow reactor in the dehydrogenation reaction taught by IGARASHI, above, that said dehydrogenation reaction would have improved reaction time; improved temperature control; the ability to entertain multistep synthesis; and improved selectivity (see page 1 of 11 of FLOW REACTOR reference), thereby arriving at the invention of instant claims 1, 3, and 8-9.
This rejection is properly made FINAL as it is due to the extended Markush search as described, above.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This disposition will change once the Markush search is extended in RCE and finds prior art against claim 2.
Claims 1, 3, and 8-9 are not presently allowable as written.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625